The plaintiff appeals from an order sustaining the defendants’ demurrers to his amended declaration in an action of tort for libel. The alleged libel was a letter instigated by one defendant and signed by the other as chairman of the Board of Registration of Architects (the board). The letter said that the board “has been advised” of a contract by the plaintiff to remodel an old police station, that “such a program is without question an architectural project and you are acting illegally in undertaking such a commission,” and that the board and the Board of Registration of Professional Engineers had *859“agreed that a joint hearing will be held to determine your culpability” ; the plaintiff was requested to attend “bringing with you a complete set of documents which you prepared for this proposed project.” Copies were sent to the board of selectmen of Falmouth and to the Board of Registration of Professional Engineers. The words of this letter, read as a whole and in the circumstances, are incapable of a defamatory meaning. Ingalls v. Hastings & Sons Publishing Co. 304 Mass. 31, 34, and cases cited. Stanton v. Sentinel Printing Co. 324 Mass. 13, 14. Perry v. E. Anthony & Sons, Inc. 353 Mass. 112, 113-114. They indicate that the board has been notified in its official capacity of a possible violation of G. L. c. 112, § 60K, as amended, which the board is charged with enforcing under G. L. c. 112, § 60N, as amended, and that a hearing will be held on the matter. They make it clear that the charge may be groundless and is being considered as a matter of official duty. Compare Peck v. Wakefield Item Co. 280 Mass. 451, 454-455; Vigoda v. Barton, 348 Mass. 478, 483-485; Perry v. E. Anthony & Sons, Inc. 353 Mass. 112, 114; Priestley v. Hastings & Sons Publishing Co. of Lynn, 360 Mass. 118, 123-125. There was no error.
Edward T. Angley for the plaintiff.
Christopher H. Worthington, Assistant Attorney General, for the defendants.

Order sustaining demurrers affirmed.